
	
		I
		112th CONGRESS
		1st Session
		H. R. 2383
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Johnson of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  Secretary of Veterans Affairs to use electronic communication to provide
		  required notice to claimants for benefits under laws administered by the
		  Secretary, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Modernizing Notice to Claimants
			 Act.
		2.Authorization of
			 use of electronic communication to provide notice to claimants for benefits
			 under laws administered by the Secretary of Veterans AffairSection 5103 of title 38, United States
			 Code, is amended—
			(1)in subsection
			 (a)(1)—
				(A)by striking Upon receipt of a
			 complete or substantially complete application, the and inserting
			 The;
				(B)by striking
			 notify and inserting provide to; and
				(C)by inserting
			 by the most expeditious means available, including electronic
			 communication or notification in writing before of any
			 information; and
				(2)in subsection (b),
			 by adding at the end the following new paragraphs:
				
					(4)Nothing in this section shall require the
				Secretary to provide notice for a subsequent claim that is filed while a
				previous claim is pending if the notice previously provided for such pending
				claim provides notice of the information and evidence necessary to substantiate
				such subsequent claim.
					(5)This section shall not apply to any claim
				or issue where the Secretary may award the benefit sought based on the evidence
				of
				record.
					.
			3.Duty to assist
			 claimants in obtaining private records
			(a)In
			 generalSection 5103A(b) of
			 title 38, United States Code, is amended to read as follows:
				
					(b)Assistance in
				obtaining private records(1)As part of the
				assistance provided under subsection (a), the Secretary shall make reasonable
				efforts to obtain relevant private records if the claimant requests assistance,
				in a manner prescribed by the Secretary, in obtaining such records.
						(2)(A)Whenever the Secretary,
				after making such reasonable efforts, is unable to obtain all of the relevant
				records sought, the Secretary shall notify the claimant that the Secretary is
				unable to obtain records with respect to the claim. Such a notification
				shall—
								(i)identify the records the Secretary is
				unable to obtain;
								(ii)briefly explain the efforts that the
				Secretary made to obtain such records; and
								(iii)explain that the Secretary will decide the
				claim based on the evidence of record but that this section does not prohibit
				the submission of records at a later date if such submission is otherwise
				allowed.
								(B)The Secretary shall make not less
				than two requests to a custodian of a private record in order for an effort to
				obtain relevant private records to be treated as reasonable under this
				section.
							(3)This section shall not apply if the
				evidence of record allows for the Secretary to award the benefit sought.
						(4)Under regulations prescribed by the
				Secretary, the Secretary shall encourage claimants to submit relevant private
				medical records of the claimant to the Secretary if such submission does not
				burden the claimant.
						(5)The claimant may waive any requirements
				under this
				section.
						.
			(b)Public
			 recordsSection 5103A(c) of
			 such title is amended to read as follows:
				
					(c)Obtaining
				Records for Compensation Claims(1)In the case of a claim
				for disability compensation, the assistance provided by the Secretary under
				this section shall include obtaining the following records if relevant to the
				claim:
							(A)The claimant's service medical records
				and, if the claimant has furnished the Secretary information sufficient to
				locate such records, other relevant records pertaining to the claimant's active
				military, naval, or air service that are held or maintained by a governmental
				entity.
							(B)Records of relevant medical treatment
				or examination of the claimant at Department health-care facilities or at the
				expense of the Department, if the claimant furnishes information sufficient to
				locate those records.
							(C)Any other relevant records held by any
				Federal department or agency that the claimant adequately identifies and
				authorizes the Secretary to obtain.
							(2)Whenever the Secretary attempts to
				obtain records from a Federal department or agency under this subsection, the
				efforts to obtain those records shall continue until the records are obtained
				unless it is reasonably certain that such records do not exist or that further
				efforts to obtain those records would be
				futile.
						.
			
